Citation Nr: 1730351	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  15-32 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for asbestos-related pleural plaques prior to June 26, 2015.

2.  Entitlement to a rating in excess of 10 percent for asbestos-related pleural plaques from June 26, 2015.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1957 to June 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for asbestos-related pleural plaques, assigning a noncompensable (zero percent) rating, effective November 28, 2012.  

In July 2015, the RO increased the rating for the disability to 10 percent, effective June 26, 2015.  This decision constitutes a partial grant of the benefits sought on appeal.  The issue therefore remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

In June 2016, the Board remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a September 2015 Substantive Appeal to the Board (VA Form 9), the Veteran indicated that he did not want a Board hearing.  The Board remanded the case in June 2016, and in April 2017, prior to the issues being recertified to the Board, the Veteran requested a Board hearing.  As such, remand is necessary to afford the Veteran his requested hearing.  See 38 C.F.R. §§ 20.703, 20.1304.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board or videoconference hearing of his choice.  The Veteran and his representative should be afforded adequate notice of the date and location of the hearing.

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

